FILED
                              NOT FOR PUBLICATION                             NOV 30 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 SHANKARDAS PATEL-NATVARLAL,                      No. 08-73837
 aka Natvarlal S. Patel,
                                                  Agency No. A070-122-576
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Shankardas Patel-Natvarlal, a native and citizen of India, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reconsider. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

CG/Research
jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.

2005), and review de novo due process challenges, Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000). We deny the petition for review.

       The agency was within its discretion in denying Patel-Natvarlal’s motion to

reconsider because the motion failed to identify any error of fact or law in the IJ’s

prior decision denying his motion to reopen. See 8 C.F.R. § 1003.23(b)(2);

Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

       To the extent Patel-Natvarlal contends that the delay in filing the Order to

Show Cause violated due process, the contention fails for lack of prejudice because

the record does not indicate that his address changed during the period of delay or

that he attempted to update the government regarding an address change. See

Colmenar, 210 F.3d at 971 (requiring prejudice to prevail on a due process

challenge).

       PETITION FOR REVIEW DENIED.




CG/Research                               2                              08-73837